 Case 1:21-cv-00017-JPM Document 74 Filed 09/09/21 Page 1 of 3 PageID #: 739




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 ALEXANDRIA DIVISION

 SAMANTHA WILLIAMS,
     Plaintiff,
                                                  DOCKET NO. 21-CV-00017-DCJ-JPM
 v.
                                                  JUDGE DAVID C. JOSEPH
 D’ARGENT FRANCHISING, LLC,
 D’ARGENT CONSTRUCTION, LLC,
 D’ARGENT COMPANIES, LLC,
                                                  MAGISTRATE JOSEPH H. L. PEREZ-
 JUSTIN GIALLONARDO, and
                                                  MONTES
 STATE FARM FIRE & CASUALTY
 CO.
      Defendants.

                       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
                         MOTION TO LIFT STAY OF DISCOVERY

        Defendants, D’Argent Franchising, LLC, D’Argent Companies, LLC, D’Argent

Construction, LLC, Justin Giallonardo and State Farm Fire & Casualty Co., by and through

undersigned counsel, submit this Opposition in response to Plaintiff Samantha Williams’ Motion

to Lift Stay of Discovery (the “Motion”). (Dkt. 70.)

        In a sealed order dated August 12, 2021 (Dkt. 67), the Court denied Defendants D’Argent

Franchising, LLC, D’Argent Companies, LLC, D’Argent Construction, LLC and Justin

Giallonardo’s Motion to Dismiss (Dkt. 7) and granted in part and denied in part their Motion to

Strike portions of Plaintiff’s Complaint (Dkt. 38). On August 12, the Court did not automatically

lift its stay of discovery in the instant action, and, accordingly, Plaintiff filed her Motion on August

19, 2021. (Dkt. 70.) Her only argument in favor of lifting the stay is that because the Motion to

Dismiss was denied, “the basis for the stay of discovery has now dissipated,” and “the stay should

be lifted.” (Dkt. 70-1 at p. 2.)




                                                   1
 Case 1:21-cv-00017-JPM Document 74 Filed 09/09/21 Page 2 of 3 PageID #: 740




       A “District Court has broad discretion to stay proceedings as an incident to its power to

control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citing Landis v. North Am.

Co., 299 U.S. 248, 254 (1936)). How to best manage the court’s docket “calls for the exercise of

judgment, which must weigh competing interests and maintain an even balance.” Landis, 299 U.S.

at 254-55. Here, the stay should not be lifted because it will lead to a doubling of discovery efforts

between this case and the related Samantha Williams et al v. D’Argent Franchising LLC et al.,

Case No. 1:20-CV-01501, action (the “FLSA action”) pending before this Court. The Court has

not lifted the stay of discovery currently in place in the FLSA action. There will be a significant

overlap in discovery for this action and the related FLSA action because the same parties are

involved. To commence discovery now in the instant action only to restart the process anywhere

from weeks to months later in the FLSA action will not promote efficiency but will cause the

parties to engage in the same discovery conversations again and again.

       Accordingly, to maintain an even balance, the Court should uphold the stay of discovery

in this case until the stay of discovery is lifted in the FLSA action so that the parties can proceed

with an efficient and methodical discovery process in both cases, along the same timelines, with

the goal of eliminating duplicative discovery.

                                               Respectfully, submitted,

                                               /s/ Susan Fahey Desmond
                                               Susan Fahey Desmond (Bar # 25380)
                                               Susan.Desmond@jacksonlewis.com
                                               Rachel T. Gulotta (Bar #37706)
                                               Rachel.Gulotta@jacksonlewis.com
                                               Katelyn W. Harrell (Bar #35164)
                                               Katelyn.Harrell@jacksonlewis.com
                                               JACKSON LEWIS P.C.
                                               650 Poydras Street, Suite 1900
                                               New Orleans, Louisiana 70130
                                               Telephone:    (504) 208-1755
                                               Facsimile:    (504) 208-1759

                                                  2
 Case 1:21-cv-00017-JPM Document 74 Filed 09/09/21 Page 3 of 3 PageID #: 741




                                   COUNSEL FOR DEFENDANTS
                                   D’ARGENT FRANCHISING, LLC,
                                   D’ARGENT CONSTRUCTION, LLC,
                                   D’ARGENT COMPANIES, LLC,
                                   JUSTIN GIALLONARDO AND
                                   STATE FARM FIRE & CASUALTY CO.
4839-6102-2714, v. 1




                                      3
